68 F.3d 479
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Victor VASQUEZ, Appellant,v.Sitel CORPORATION, Appellee.
No. 95-1022.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 27, 1995.Filed:  Oct. 6, 1995.

Before FAGG, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Victor Vasquez appeals the district court's1 grant of summary judgment to Sitel Corporation in his action under 42 U.S.C. Sec. 1981, and Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable William G. Cambridge, Chief Judge, United States District Court for the District of Nebraska